Citation Nr: 0021319	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
described as low back pain with osteopenia, as a result of 
exposure to herbicides.

2.  Entitlement to an increased (compensable) rating for a 
skin disorder.

3.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include restoration 
of a 70 percent rating for this disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from December 1963 to December 1966, 
and April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A hearing was held at the RO, in October 1999, before Michael 
D. Lyon, who is the Board member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 2000).  A transcript of the hearing has been 
included in the claims folder for review.

The issue of a compensable rating for a skin disorder will be 
considered only in the remand section of this document, 
following the order below.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims (other than the 
skin disorder) as considered below.

2.  The service medical records are negative for any 
complaints, treatment, or diagnosis of a lower back injury in 
service.

3.  A chronic low back disorder was not causally or 
etiologically related to service, or to any incident or 
injury in service.  

4.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

5.  The claimed low back disorder is not recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam.

6.  There is no medical opinion, or other competent evidence, 
linking the veteran's low back disorder, with exposure to 
Agent Orange during active duty service or to other inservice 
occurrence or event.

7.  The RO notified the veteran in an August 1997 letter of 
the proposal to reduce the rating for his service-connected 
PTSD from 70 percent to 50 percent. The letter advised him of 
procedural rights, afforded him 60 days to respond, and 
provided him the opportunity for a personal hearing.

8. Following a formal hearing at the RO in November 1997, the 
RO rendered a rating decision in December 1997, formally 
reducing the veteran's disability rating for PTSD from 70 
percent to 50 percent, effective March 1, 1998.

9. The evidence used to reduce the veteran's disability 
rating shows improvement in his condition; it is as full and 
complete as the evidence upon which the prior 70 percent 
rating was based.

10. The veteran's PTSD was rated as 70 percent disabling for 
less than five years.

11. The evidence shows that the veteran's current PTSD is 
manifested by anxiety, depression, stress from chronic pain, 
employment, and financial difficulties. Objectively, there 
are some nightmares, flashbacks, depression, and insomnia, 
and isolation.  The veteran was neatly dressed, calm, 
cooperative, oriented, with coherent and relevant speech, and 
fair insight and judgment.  These symptoms were opined to be 
moderate.

12.  No more than a 50 percent rating is warranted under the 
old or the new criteria; the reduction did not take place 
because of a change in the rating criteria, but because of 
demonstrated improvement in the symptoms of the PTSD.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a chronic 
back disorder, as a result of exposure to herbicides during 
active service, or on a direct basis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309 (1999).

2. The reduction in the disability rating for the veteran's 
PTSD from 70 percent to 50 percent was proper, and, thus, 
entitlement to restoration of the 70 percent rating is not 
warranted; the criteria for a rating in excess of 50 percent 
for this disability are also not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 
4.1, 4.2, 4.10, 4.13, 4.126, 4.130, Diagnostic Code 9411 
(1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a back disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999). If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999). Chloracne, or other acneform disease, may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange if it is manifest to 
a degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-59243 (1999).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent. See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Historically, in March 1995, he filed a claim for a back 
(disk) disease, and arthritis.
The claim was denied by rating action in April 1996, because 
a back disorder was not diagnosed or treated in service.  In 
addition, the evidence suggested that there was a preexisting 
back disorder, with no evidence that it was permanently 
aggravated in service.  Finally, there was no evidence that 
arthritis of the low back was manifested within one year of 
separation.

The veteran filed a new claim in August 1998, in essence, 
claiming a back disorder as secondary to herbicide exposure.  
The claim was considered on a de novo basis and denied by 
rating decision dated in November 1999.  The claim was denied 
on a direct basis and on a secondary basis, as it was not an 
Agent Orange presumptive condition.

In a Travel Board hearing in October 1999, the veteran 
testified, in essence, that he received at least two back 
injuries in service.  One, while lifting bags of concrete, 
and the second when he fell out of a truck.  He did not seek 
medical treatment either time.  He saw a doctor at the VA in 
1970, who asked him some questions, but did not examine him 
or give him any medication.  He did not seek treatment from 
the VA again for about 20 years.  He stated that a recent MRI 
at the VA noted degenerative disk disease, and something 
else, but he was not specific.  He stated that no examiner 
told him that his back disorder was related to his service 
injuries, or to exposure to Agent Orange.

The records contain a VA examination in July 1995, in which 
the veteran reported that his back pain began in 1969.  He 
also reported a motorcycle accident at age 15, in which he 
fractured both arms, and caused a low back injury.  He now 
complained of pain radiating to both legs, and osteoarthritis 
of the lumbar spine.  The examiner noted no postural or fixed 
abnormalities, or paraspinal muscle spasms.   The diagnoses 
were chronic low back pain; osteopenia, lumbar spine; and 
arthritis, lumbar spine, not seen by x-ray.

The record also contains a Social Security Administration 
(SSA) determination dated in November 1997.  The associated 
medical evidence includes a December 1995 letter from James 
P. Temple, M.D., who notes that he saw the veteran on two 
occasions in September 1994, when he gave a long history of 
back trouble. The impression was osteoarthritis with 
degenerative disk disease; spina bifida occulta, defect L5; 
and possible peripheral nerve problems.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis of a back disorder consistent with Agent Orange 
exposure.  The claim for entitlement to service connection 
for a lower back disorder, described as secondary to Agent 
Orange exposure must also be denied because a back disorder 
is not a disease which warrants service connection on a 
presumptive basis for exposure to Agent Orange.  38 C.F.R. 
§ 3.309 (1999).  Because the veteran's claimed back disorder 
is excluded from the diseases for which presumptive service 
connection on the basis of Agent Orange exposure is 
warranted, the claim must be denied as it is not well 
grounded.  See McCartt v. West, 12 Vet. App. 164 (1999).

In addition, the Board must conclude that the evidence does 
not demonstrate that a chronic back disorder on a direct 
basis is currently shown.  The medical records associated 
with the file are negative for any complaints or treatment of 
a back disorder until Dr. Temple's 1994 examination, 26 years 
after his last period of service.  None of the evidence 
suggests any relationship with a current back disorder and 
any injury or incident in service, or any causal link between 
his period of service and any current back disorder. 
Therefore, the evidence does not support service connection 
for a back disorder on a direct basis.  

Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
not deemed to be credible in light of the other objective 
evidence of record.  He lacks the medical expertise to offer 
an opinion as to the existence of a back disorder related to 
service, as well as to medical causation of any current 
disability. Id. 

In conclusion, the Board has considered the veteran's 
statements and sworn testimony that his claim on appeal was 
the result of his military service.  Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between his claim on appeal and his active duty 
service.  The veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of any current disorder, as well 
as to the medical causation of the claimed disabilities.  Id.  
In the absence of competent, credible evidence of a causal 
relationship, service connection is not warranted as the 
claim is not well grounded.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  Thus, the Board finds that there is no competent 
clinical evidence of record indicating that the veteran's 
claim on appeal was attributable to or the result of his 
military service.  Therefore, the Board must conclude that 
the veteran's claim is not well grounded and is, therefore, 
denied.


II.  Increased rating for PTSD, currently rated as 50 
percent, to include restoration of a 70 percent rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1994); Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.  In this 
case, the 70 percent rating was the initial rating assigned 
after the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 
However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

a. Restoration of a 70 percent rating

The relevant VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons. 38 C.F.R. § 3.105(e) (1999). Furthermore, 
the regulations provide that the veteran is to be notified of 
the contemplated action (reduction or discontinuance) and 
given detailed reasons therefore, and is to be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level. The veteran is also to be informed that he may request 
a predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice. If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires. 38 C.F.R. §§ 
3.105(e), (h) (1999).

In the instant case, the Board finds that the RO provided the 
veteran with appropriate notice of the proposed reduction of 
the rating for PTSD. Specifically, the RO issued a rating 
decision in August 1997 proposing the reduction in the 70 
percent evaluation for this disability to 50 percent, and he 
was notified of the proposed action by letter dated that 
month. This notification included informing the veteran of 
his right to submit additional evidence and attend a hearing.

The action above followed a July 1997 VA PTSD examination 
which indicated that the veteran was competent, and his 
occupational and social impairment was only accompanied by 
reduced reliability and productivity.  The 70 percent rating 
had been assigned effective from March 1995, by rating acting 
in April 1996, based on a June 1995 VA PTSD examination.  It 
was noted at the time that re-examination was indicated as 
the disorder was not stable at that time.  

The 70 percent rating was assigned based on criteria in 
effect at the time, and it was held that severe social and 
industrial impairment was shown.  It is noted that in 
November 1996, the rating criteria for psychiatric disorders 
was changed.  At the time of the April 1996 rating action the 
"old" criteria were in effect.  It is noted that the law 
provides that reductions in disability ratings are not to be 
undertaken based solely on a change in the criteria, rather, 
rating reductions are to be based on evidence of improvement 
in the disorder.  See 38 U.S.C.A. § 1155.

After the veteran was afforded a hearing at the RO in 
November 1997, and additional evidence was considered, the 
proposed 50 percent reduction was formally implemented in a 
December 1997 rating decision, effective from March 1, 1998. 
It is the finding of the Board that the action described 
above reflects compliance with the procedural requirements of 
38 C.F.R. § 3.105.  It is noted at this time that "new" 
criteria were in effect.  As discussed below, however, it is 
the conclusion of the Board that the basis for the reduction 
was improvement in the symptoms of the disorder, not the 
change in the criteria.  It is the conclusion of the Board 
that more than a 50 percent rating was not warranted under 
the "old" or the "new" criteria after the July 1997 VA 
examination.

Turning next to the issue of the decision to reduce the 
veteran's evaluation itself, the Board notes that under 38 
C.F.R. § 3.344, if a rating has been in effect for 5 years or 
more, there must be material improvement in the disability 
before there is any rating reduction. See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992).  However, those 
provisions are not applicable to disabilities such as the 
instant PTSD disorder, which rating has been in effect for 
less than 5 years, and considered not to have become 
stabilized, and likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating. 38 C.F.R. § 
3.344(c) (1999).  The date that the disability rating subject 
to the reduction became effective is to be used as the 
beginning date and the date that the reduction was to become 
effective is to be used as the ending date. Brown v. Brown, 5 
Vet. App. 413 (1993). 

The Board stresses that the applicable analysis is based on a 
rating reduction, rather than an increased rating. See 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). It must thus 
be determined whether the examination which formed the basis 
of the reduction in the rating for the PTSD disability to 50 
percent was as full and complete as the examination which 
formed the basis for the grant of the 70 percent rating for 
this disability. As indicated above, the assignment of the 70 
percent rating was based on a June 1995 VA PTSD examination, 
and the assignment of the 50 percent rating was based on a 
report from a July 1997 VA PTSD examination. The clinical 
findings contained in the 1995 examination reported the 
veteran to be anxious; restless; angry; aggressive; 
depressed, without medication; he had nightmares, flashbacks, 
and bad dreams. He was capable of handling his own financial 
need.  The diagnosis was severe PTSD.  The July 1997 VA PTSD 
examination reported the veteran to be neatly dressed; calm; 
cooperative; speech was clear, coherent, and relevant; 
insight and judgment was fair; he still has nightmares, 
flashbacks, bad dreams, and depression.  The diagnosis was 
PTSD with depression, moderate, and a GAF of 50 was assigned.   
There is no evidence to indicate that the July 1997 VA PTSD 
examination was less thorough than that of the June 1995 
examination.  In fact, the later examination appears to be 
more thorough and complete in that it assigns a GAF, and 
discusses industrial and social impairment.  The Board 
concludes that the decreased rating was based on an 
examination that was as full and complete as the examination 
which formed the basis for the 70 percent rating.

b.  Increased rating for PTSD, currently rated as 50 percent

The veteran's PTSD is now rated under 38 C.F.R. § 4.130, DC 
9411-9440, Post-traumatic stress disorder, which warrants 
that; 

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation will be assigned when occupational 
and social impairment is present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Finally, a 100 percent evaluation will be assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9411, 9440 
(1999).

Historically, towards the end of the veteran' second period 
of service he was given a psychiatric evaluation, which noted 
passive aggressive tendencies in his personality, but did not 
diagnose any psychiatric disorder.

In a VA examination in May 1971, a psychiatric examiner noted 
the veteran had an aggressive attitude; was defensive; self-
serving; rationalizing; hostile; and defiant.  His thinking 
was organized but deviant.  He was not distressed, but he was 
resentful; bitter, and angry.  The diagnosis was 
psychological reactions, multiple, with some conscious 
exaggeration in a passive-aggressive personality, aggressive 
type.

In a June 1995 VA PTSD examination, the veteran reported that 
he was in Vietnam 3 times in 1966, 1968, and 1969.  He was 
trained as a combat engineer.  In 1965  a friend got his legs 
tangled in some cabling causing his legs to have to be 
amputated.  In 1966, a plane crashed on a runway and a bomb 
exploded killing 35 to 49 people in a nearby village.  He had 
to cleanup after the crash.  In 1969 there were ambushes and 
they were bringing back dead bodies.  

The examiner noted that the veteran was anxious, restless and 
appeared to be angry.  He was aggressive in the past and it 
appeared to be getting worse. He remained depressed without 
medication, but he currently took Prozac which helped.  He 
had nightmares; flashbacks; and bad dreams.  The examiner 
noted that he was capable of handling his own financial 
needs.  The diagnosis was severe PTSD.

By rating decision in April 1996, service connection was 
granted for PTSD, and a 70 percent evaluation was assigned 
effective from March 1995, the date of his claim.  As noted, 
this was based on severe social and industrial impairment.  A 
50 percent rating under these criteria consisted of symptoms 
that produced considerable social and industrial impairment.  
38 C.F.R. § 4.132, DC 9411 (1996).

In a VA examination in July 1997, the veteran reported that 
he was a Navy CB  for 3 tours in Vietnam, and was exposed to 
all kinds of killing, shooting, and the trauma of dead 
people.  Post service he had many many jobs.  The longest was 
for 2 years.  He has not worked for many years.  He 
reportedly did not socialize, and was depressed.  He dreamt a 
lot about Vietnam.  He complained of nightmares, flashbacks, 
and problems sleeping.  He had a moderate to heavy drinking 
history, in the past, but currently denied drinking (He 
sometimes had a beer).  

The examiner noted that the veteran was neatly dressed, calm 
and cooperative.  Eye contact was normal; speech clear, 
coherent, and relevant.  He denied auditory or visual 
hallucinations.  He admitted nightmares, flashbacks, 
depression, and insomnia.  He did not trust others, and did 
not like to be around people.  His insight and judgment was 
fair.  He was alert to person, place, and time.  The 
diagnosis was PTSD with depression.  The examiner noted that 
the veteran was competent and his social and industrial 
impairment was moderate.  The diagnosis was PTSD with 
depression, moderate, and a GAF of 50 was assigned.
 
At a hearing at the RO in November 1997, the veteran 
submitted additional evidence, including a Social Security 
Administration (SSA) determination dated in January 1997 
which found him severely disabled due to PTSD as well as 
several other physical disorders.  He testified, in essence, 
that his PTSD had not improved over the past 1-1/2 years, and 
in fact had gotten worse.  He attended a VA clinic once or 
twice a month where he saw a nurse practitioner, and was 
treated for his PTSD as well as physical disabilities.  The 
last time he saw a doctor for his psychiatric disorders was 
about 2 to 3 weeks prior to the hearing.  He was given some 
sleeping pills and new prescriptions for Prozac.  He saw the 
doctor only once since the July examination.  He was not 
working and spent his days watching TV, or working in the 
yard.  He has been married for 26 years and lives with his 
wife.  He no longer had any interest in hunting, but had a 
large gun collection, which he occasionally took out and 
cleaned.  He kept them around for protection.  He did not 
socialize and had no patience with anybody.  He went to the 
library for books, and did a lot of reading.  He occasionally 
went out with his wife, but does not socialize with his 
wife's family.  His sister was with him at the hearing, to 
offer testimony.  He does visit with her and his mother.  He 
visited his mother as much as he could, and saw his sister 2 
or 3 times a week, but sometimes not for a week or 2.  He 
avoided seeing his brother because they wind up fighting.  He 
admitted to a history of drinking, but only occasionally now 
due to health.  He later admitted to a ticket last summer for 
public drunkenness. He has never been hospitalized for his 
nerves.  

In a December 1997 decision, the RO reduced the evaluation 
assigned to PTSD from 70 percent to 50 percent, noting that 
the treatment records revealed only minimal treatment for any 
psychiatric impairment.  It also noted the SSA determination, 
and the rating criteria for PTSD.

In a Board hearing at the RO in October 1999, the veteran 
offered additional testimony.  In essence, he reported 
difficulty sleeping, nightmares, and flashbacks.  He sees a 
psychiatrist monthly at the VA, and was taking medication.  
He was going through an anger management program.  He had 
been taking Prozac, but was switched recently to Zoloft.  He 
was married, but did not like to go out for any socializing 
including shopping. He was on SSA disability for his back and 
arthritis.  

The post service medical evidence of file includes SSA 
records including a November 1995 psychiatric evaluation from 
Claude M. Holland, Jr., M.D.  Dr. Holland noted that the 
veteran made good eye contact.  His intelligence was within 
normal limits.  Nothing during the interview suggested a 
perceptual, or cognitive disorder indicative of a psychotic 
process.  He was diagnosed with PTSD; Dysthymic disorder; 
and, history of alcohol dependence; as well as several 
physical disorders.  His stressors were noted to be 
unemployment; chronic pain; and  financial problems.  A GAF 
of 41 as assigned.

VA Outpatient medical records from 1995 and 1997 reveal 
treatment for several physical disorders.  A May 1995 entry 
indicates that the veteran attended group therapy sessions 
from March 1995.

After reviewing the applicable rating criteria, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that the veteran's psychiatric 
symptomatology does not produce severe impairment of social 
and industrial adaptability.  Significantly, a 70 percent 
psychiatric evaluation requires impairment with deficiencies 
in most areas, including family relations, judgment, 
thinking, mood, with such symptoms as suicidal ideation, 
obsessive rituals, intermittent illogical, obscure, 
irrelevant speech, spatial disorientation, neglect of 
personal appearance and hygiene, inability to establish and 
maintain relationships, etc.  

While the veteran certainly exhibits some of these 
deficiencies, in the most recent VA examination, the veteran 
was neatly dressed; calm; cooperative; eye contact was 
normal; speech was clear, coherent, and relevant; he denied 
hallucinations; insight and judgment were fair;  he was 
alert, and oriented.  He was considered competent, and 
assigned a GAF of 50.  The Board must also note that the 
veteran has remained married for over 26 years and lives with 
his wife.  

Even in the previous VA and SSA psychiatric examinations in 
1995, the examiners noted that he was considered competent.

Thus, he appears to communicate well and had no gross 
impairment in thought process.  In addition, there is no 
evidence of grossly inappropriate behavior.  The veteran has 
always appeared cooperative and oriented.  While he is 
described as angry, irritable, and anxious; grossly 
inappropriate behavior has not been shown.

Next, there is no evidence that he is in persistent danger of 
hurting self or others at this time.  Moreover, there is no 
evidence that he experiences an inability to perform 
activities of daily living due to his psychiatric disability.  
Rather, the limits on his abilities to function appear to be 
due to his physical disabilities, including disk disease, 
arthritis and chronic pain, and not his service connected 
PTSD.  Next, he has not been shown to be disoriented to time 
or place, have an impaired memory for names of relatives, his 
own occupation, or his own name.  Specifically, the evidence 
indicates that he is oriented, cooperative, and he appears to 
be a good historian.  In addition, he has attended a hearing 
before the undersigned Member of the Board, and presented his 
claim in a reasonable and appropriate way.  In any event, his 
PTSD appears to be of lesser symptomatology than necessary 
for a schedular evaluation greater than the 50 percent 
schedular evaluation currently in effect.  As noted, under 
the old criteria this contemplates no more than considerable 
social and industrial impairment.

Finally, the veteran's assigned GAF at his most recent VA 
examination was noted to be 50, which would indicate some 
serious symptoms ( e.g. suicidal ideations, severe obsessive 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning ( e.g. no 
friends, unable to keep a job).  This finding is not fully 
consistent with the overall psychiatric picture presented in 
the claims file but, nonetheless, supports no greater than a 
50 percent evaluation under DC 9411.  While the Board is 
sympathetic to the veteran's physical problems, there is no 
basis on which to grant a higher rating for his service-
connected psychiatric disability.  

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment specifically attributable to the service-connected 
PTSD disorder or frequent periods of hospitalization due to 
that disorder so as to render impractical the application of 
the regular schedular criteria.  

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9411 
(1999), and even considering the criteria of 38 C.F.R. § 4.7, 
the preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD. Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a low back disorder, as 
a result of herbicide exposure, or on a direct basis, is 
denied on the basis that the claim is not well grounded.

The reduction of a 70 percent evaluation for PTSD to 50 
percent was proper; the appeal for restoration of a 70 
percent evaluation for a psychiatric disorder is denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his skin disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) by 
virtue of his statement that he has suffered an increase in 
his disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.159 (1999).  This duty to assist 
includes a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In a Travel Board hearing in October 1999, the veteran, in 
essence, testified that his skin disorder is worse in the 
summer, and clears up in the winter.  The Court has indicated 
that when the pertinent disorder is subject to fluctuations, 
the VA's duty to assist includes an adequate examination 
conducted during an active stage of the disorder. Ardison v. 
Brown, 6 Vet. App 405 (1994).  Additionally, with regard to 
medical examinations for disorders with fluctuating periods 
of outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed. Id.  

In addition, the veteran has not had a VA dermatology 
examination for several years.  He has since reportedly been 
treated on an outpatient basis through the VA.  The Board 
believes that given the number of years since the veteran was 
last afforded a VA examination, he should undergo an 
additional medical examination to better assess his current 
levels of disability. Therefore, the Board finds that a 
dermatology examinations is warranted.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
or VA) who have provided him with 
relevant treatment for his right hand, 
and bilateral thigh skin disorders, not 
already associated with the claims file.  
The RO should contact each medical care 
provider specified by the veteran, to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claim. All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder. To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results.  
38 C.F.R. § 3.159 (1999). 

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Thereafter, and whether additional 
records are obtained or not, the 
appellant should be scheduled for 
appropriate examination(s) to evaluate 
the veteran's service-connected skin 
disability. The entire claims folder 
should be reviewed by the examiner(s) 
prior to the examination(s), and a 
statement to that effect must be included 
in the examination(s) report. All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.

The RO should, if possible, provide for 
the conduct of the dermatology 
examination during the active stage of 
the veteran's skin disability.  The claim 
may be delayed for such reasonable time 
as is needed for the skin disorder to 
become active.  Photographs should be 
obtained if deemed warranted.  The 
examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence, and, if present, the 
extent, of each of the factors provided 
in the rating criteria for the current 
and additional higher ratings, which 
should be provided to the examiner(s), 
and comment on the extent of the 
functional limitations caused by the 
disability of the skin. 

The examiner(s) should provide a complete 
rationale for all opinions or conclusions 
expressed. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for the skin disability on the 
basis of all the evidence of record and 
with application of all appropriate legal 
theories.  Then the RO should take any 
other necessary action, and readjudicate 
the issue on appeal.  In addition, the RO 
should consider whether the issue of 
entitlement to an extraschedular rating 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b).  In the 
event the benefits sought are not 
granted, the case should be returned to 
the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  It is requested 
that the supplemental statement of the 
case specifically set forth the reasons 
and bases for the decision.

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

